Title: 1771. Wednesday June 12.
From: Adams, John
To: 


       Sat out upon my Return home, oated at Warreners, in Brimfield, caught in a cold Rain, obliged to stop at Cheneys in Western in order to dine. Landlord very sick of a Plurisie. While I was at Cheneys 5 Chaises went by. Jona. Amory and Wife, Deacon Newhall and Wife, Ned Paine and Wife and Sister and servants &c.—Oated at Spencer, drank Tea and putt up at Serjeants in Leicester—a very good House, neat and clean and convenient &c.
       I have had a naked, barren Journey. My Brains have been as barren the whole Time, as a sandy Plain, or a gravelly Nole. My Soul has been starved. Came off, just when Company began to collect. This Week and the next would have brought together a curious Collection of Characters from all Parts of New England, and some perhaps from the Southern Provinces and some from the W. Indies.
      